DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7-15 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the reference of Kamitani presented in an IDS has provided features that disclose the previously allowed claim limitations, and a brief explanation of the reference is disclosed below.  
Specifically, the reference of Kamitani discloses storing an image with a digital watermark in a storage when it is recorded for a first time, which is taught in ¶ [171]-[176].  The image is sent to a server with an expiration period of the watermark information containing a link embedded within the watermark.  When the image information is sent a first time, the expiration data is not referred to.  However, a subsequent time, the expiration data is referred to in order to determine if the link associated with the watermark is still available for access.  This acts as an example of knowing if an image or photograph is accessed a first time or subsequent time.
In addition, the reference further teaches identifying a watermark within an image, which can be considered as a format identified and explained in ¶ [140]-[142].  Lastly, the system discloses a server that is able to extract embedded information from the watermark, which is explained in ¶ [155]-[157].  These different aspects teach the features of “acquire a photographed image photographed by a camera of a target image photographed in the past and comprising predetermined information, the predetermined information being embedded in the target image; wherein the target image has a format comprising one of a first format and a second format which is more complicated in extraction of the predetermined information than in the first format, wherein the at least one processor is further configured to: identify the format of the target image captured in the photographed image; extract, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image”.  However, this reference combined with the Mochizuki reference and Tani fail to disclose the different first and second formats identified.  This is cured by the Aller reference.
Regarding the Aller reference, the reference teaches determining a barcode and storing information associated with the barcode to refer to a storage later without accessing a server for this locally stored information.  This is taught in ¶ [152] and [153].  The reference of Aller further teaches requesting a server to process or extract information by a server instead of local processing of the watermark or QR code information.  This is taught in ¶ [429] and [430].  These features performed by the Aller reference teaches the features of the first and second formats identified and processing the identified format either locally or by a server.  Based on the features of Aller combined with the other references of Mochizuki, Kamitani and Tani, the features of the claims are disclosed. 
Therefore, based on the above, the features of the claims are disclosed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US Pub 2014/0119614) in view of Kamitani (US Pub 2015/0049900), Tani (US Pub 2008/0056541) and Aller (US Pub 2012/0275642).

AMENDMENTS TO THE CLAIMS  
This listing of claims will replace all prior versions and listings of claims in the application:  
LISTING OF CLAIMS:  

Re claim 1: Mochizuki teaches an information processing device, comprising at least one processor configured to: 
acquire a photographed image photographed by a camera of a target image comprising predetermined information (e.g. a camera is used to capture an image, and the image includes metadata that is considered as the predetermined information, which is disclosed on ¶ [33], [35] and [36].); 

[0033] The image acquisition unit 110 acquires a dish image obtained by shooting a single or multiple dishes. For example, if the information processing apparatus 100 is a terminal apparatus, the image acquisition unit 110 is realized as a camera (imaging unit) that shoots a dish image. Alternatively, the image acquisition unit 110 may be realized as a communication device that receives a dish image shot by an apparatus having a camera installed therein. In that case, the communication apparatus receives a dish image from another apparatus that is connected, for example, through a home network and owned by a user. Meanwhile, if the information processing apparatus 100 is a server, the image acquisition unit 110 is realized, for example, as a communication device that receives a dish image from a client terminal apparatus connected through a network.

[0035] A dish image entails metadata in the present embodiment. The metadata includes information indicating, for example, a person relating to the dish image, a shooting environment of the dish image, a shooting place of the dish image, or a shooting time of the dish image. Such kinds of information may be automatically set, for example, by a terminal apparatus that shoots the dish image. Alternatively, the information may be set in accordance with an input operation of a user. For example, the metadata may also be recorded in accordance with a compatible format such as the Exchangeable image file format (Exif). Alternatively, the metadata may be recorded in a format unique to an application that provides analysis of the dish image. 
[0036] The information extraction unit 120 extracts information regarding at least one of the person relating to the dish image, the shooting environment of the dish image, the shooting place of the dish image, and the shooting time of the dish image from the metadata of the dish image acquired by the image acquisition unit 110, and provides the extracted information to the dish recognition unit 130. The information extraction unit 120 is realized by a processor such as a central processing unit (CPU) operating in accordance with a program stored in a memory.

refer to a storage that stores the target image photographed in the past and the  information extracted from the target image, in association with each other (e.g. the database is referred to in order to determine the photographed image is one that is stored, which is disclosed in ¶ [37]-[39] and [42]-[44].  The recognition of the data uses the metadata associated with the image data to recognize the image, which is explained in ¶ [37]-[39].);

[0037] The dish recognition unit 130 recognizes a single or multiple dish included in the dish image with reference to dish data selected, from dish data registered in advance, on the basis of a condition regarding at least one of the person relating to the dish image, the shooting environment of the dish image, the shooting place of the dish image, and the shooting time of the dish image. Information used for setting the condition is extracted from the metadata of the dish image by the information extraction unit 120 in the present embodiment. The dish data is stored in the database 140. The dish data is data corresponding to each dish that may be included in the dish image. Processing loads in dish recognition are decreased by selecting dish data that is referred to by the dish recognition unit 130 in a process of dish recognition because of a predetermined condition. Additionally, a detailed process of recognizing a dish with reference to dish data will be described below. The dish recognition unit 130 is also realized by a processor such as a CPU operating in accordance with a program stored in a memory. 
[0038] The "person relating to a dish image" herein includes, for example, a user who shoots the dish image, and a person who is with the user when the dish image is shot, which namely means a person who takes a meal shown in the dish image with the user. The "shooting environment of a dish image" includes, for example, luminous intensity in the neighborhood at the time of shooting the dish image, colors of the background table and a tray, and conditions of illumination (that mean whether the illumination is natural light, light of a fluorescent lamp, light of an electric bulb, or the like). The "shooting place of a dish image" includes, for example, coordinates (latitude and longitude) of a place in which the dish image is shot, and a specific name of the place (such as an office, a home, and a restaurant). Additionally, the shooting place of a dish image does not necessarily have to be identified in the form of a point, but may be identified, for example, in the form of an area having a predetermined size, an administrative district, and a name of the place. The "shooting time of a dish image" means a time at which the dish image is shot. The time may include a date. Dish data that is referred to by the dish recognition unit 130 is selected in accordance with a condition based on subsidiary information of the dish image as described above in the present embodiment. 
[0039] The database 140 stores dish data that is referred to in a process of dish recognition performed by the dish recognition unit 130. The dish data is stored in association with information such as the person, the shooting situation, the shooting place, and the shooting time. The dish recognition unit 130 selects dish data that is referred to in a process of dish recognition, on the basis of the above-described information associated with the dish data, and a condition that is set by the information extraction unit 120 on the basis of information extracted from metadata of the dish image. The database 140 is realized, for example, by a storage device of the information processing apparatus 100. Alternatively, the database 140 is realized by an external storage device of the information processing apparatus 100. The dish recognition unit 130 may access the database 140 via a network. 

[0042] FIG. 2 is a diagram for schematically describing a dish recognition process according to the first embodiment of the present disclosure. With reference to FIG. 2, the dish recognition unit 130 of the information processing apparatus 100 recognizes dishes 1012 included in a dish image 1010 by matching the dish image 1010 with dish data 1020. In the illustrated example, rice 1012a, a salad 1012b, an egg 1012c, a fish 1012d, and miso soup 1012e are recognized as the dishes 1012. 
[0043] The dish image 1010 is an image obtained by shooting, for example, a meal that a user takes, and acquired by the image acquisition unit 110. Meanwhile, the dish data 1020 is data corresponding to each dish that may be included in the dish image 1010, registered in advance, and stored in the database 140. The dish recognition unit 130 matches the dish image 1010 with the dish data 1020. For example, if the dish data 1020 is data of an image showing each dish, the dish recognition unit 130 performs matching such as template matching on the images. Various known techniques as described in, for example, JP 2011-28382A can be used for matching. 
[0044] As an example, the dish image 1010 herein matches with the dish data 1020 in a process performed by the dish recognition unit 130. However, the dish recognition unit 130 may recognize the dishes 1012 included in the dish image 1010 through a process other than matching. For example, the dish recognition unit 130 may use the selected dish data 1020 as a learning sample to recognize the dishes 1012 through object recognition. 

determine that the target image photographed in the past has been captured in the photographed image (e.g. the image recognition unit determines if the dish image matches dish image data that is stored within the database, which determines if an image was stored in advance.  This is disclosed in ¶ [42]-[44] above.); and 
execute, based on a determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the information associated with the target image (e.g. if the invention recognizes an image but an inappropriate area for recognition is displayed, the user manually adjusts the area for recognition of the item for more accurate detection in the future.  The processing of displaying and changing a recognition area based on the identification of the metadata associated with an image is performed based on the recognized image being displayed, which is disclosed in ¶ [114]-[117].).  

[0114] FIG. 13 is a diagram for describing an example of additional registration of dish data in the fifth embodiment of the present disclosure. FIG. 13 illustrates an example of an automatic recognition result obtained by the standard dish recognition unit 470. The result indicates that the rice 1012a, the egg 1012c, the fish 1012d, and the miso soup 1012e are recognized as the dishes 1012 included in the dish image 1010, but the salad 1012b is not recognized. Although the miso soup 1012e is certainly recognized, it is determined that the miso soup has a smaller dish area than the actual area for the miso soup.

[0115] Accordingly, a user corrects the recognized area, and manually inputs the recognition result. For example, such an input is acquired when a recognition result obtained by the standard dish recognition unit 470 is provided to the user via the recognition result integrating unit 480 and the result output unit 150, and the user makes correction and performs a manual input operation. The figure illustrates the example in which a user uses a touch panel and the like to designate a position on an image, and designates an area for the displayed dish image 1010. However, the example of the user input is not limited thereto. Various input devices may be used for performing an input operation. 
[0116] In the illustrated example, first, a user corrects the recognized area for the miso soup 1012e. The area for the miso soup 1012e indicated by the recognition result hereby matches with the area in which the actual miso soup bowl is shown. Then, the dish data management unit 560 registers the dish data corresponding to the corrected miso soup 1012e with the database 140 in an additional manner. This is because it is more appropriate to use the dish data registered this time by the dish recognition unit 130 in order to recognize the miso soup 1012e included in the dish image next time or later since the standard dish recognition unit 470 fails to correctly recognize the area for the miso soup 1012e. 
[0117] Next, the user performs a manual input operation to cause the salad 1012b, which fails to be recognized, to be recognized. For example, the user designates the area for the salad 1012b in the dish image 1010, and inputs a dish name, "salad," for the designated area. The dish data management unit 560 registers the dish data corresponding to the salad 1012b with the database 140 in an additional manner. This is because it is more appropriate to use the dish data registered this time by the dish recognition unit 130 in order to recognize the salad 1012b included in the dish image next time or later since the standard dish recognition unit 470 fails to recognize the salad 1012b. 

However, Mochizuki fails to specifically teach the features of acquire a photographed image photographed by a camera of a target image photographed in the past and comprising predetermined information, the predetermined information being embedded in the target image; wherein the target image has a format comprising one of a first format and a second format which is more complicated in extraction of the predetermined information than in the first format,
wherein the at least one processor is further configured to:
identify the format of the target image captured in the photographed image; extract, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image.

However, this is well known in the art as evidenced by Kamitani.  Similar to the primary reference, Kamitani discloses capturing an image and recognizing an embedded image within the captured image (same field of endeavor or reasonably pertinent to the problem).    
Kamitani teaches acquire a photographed image photographed by a camera of a target image photographed in the past and comprising predetermined information, the predetermined information being embedded in the target image (e.g. a captured image that contains embedded information can be uploaded to a server.  This can be used to coincide with an expiration period that is associated with the uploaded image.  This is the first time the captured image is sent to the server, which is taught in ¶ [171]-[175].  The system checks subsequent times to access the image and the embedded information by comparing the current access time to the expiration period, which is taught in ¶ [176].  This is an indirect manner of accessing an image that has been photographed in the past.  The invention further discloses a server that is used to acquire the image data and extract the embedded image, which is taught in ¶ [155]-[157].);

[0140] First, a user captures an image of a screen of the TV set 10 by the camera 34 of the information reception terminal device 2 (step S51). Accordingly, an image of a video of a broadcast program (broadcast content). FIG. 9A shows an example of a screen of the TV set 10.

[0141] The CPU 30 of the information reception terminal device 2 (or, may be hereinafter simply referred to as the information reception terminal device 2) determines whether a digital watermark is embedded in the image taken from the TV screen (step S52). If a digital watermark is not embedded, the provided information acquisition process is terminated.

[0142] If a digital watermark is embedded, the URL corresponding code is extracted to be transmitted to the management server device 4 (step S53). Here, it is assumed that "3159623125" has been extracted as the URL corresponding code.


[0155] During the information reception process, the information reception terminal device 2 extracts the URL corresponding code and transmits the URL corresponding code to the management server device (step S53). Upon receiving this, the management server device 4 returns the link information of the corresponding URL (step S13). For example, if the URL corresponding code is "235125," the three URLs in FIG. 12 are read out, and a display as shown in FIG. 11B is displayed.

(2) In the abovementioned embodiment, the information reception terminal device 2 extracts the watermark data. However, the management server device 4 may perform this extraction. In this case, the image captured need only be transmitted from the information reception terminal device 2 to the management server device 4.

[0156] In this way, since the management server device 4 extracts the embedded data, unauthorized access by the information reception terminal device 2 to the provided information can be prevented.

[0157] Further, the process may be configured such that the information reception terminal device 2 determines whether the watermark data can be acquired, and if determined to be possible, such data is transmitted to the management server device 4.

[0171] The one who provides information operates the information provision terminal device 8 to send, to the management server device 4, an information address of an information provision server device in which the information one desires to provide is recorded. At this time, a period for which the information to be provided may be acquired is transmitted together with the information address. For example, if the provided information concerns a discount coupon for purchasing a product or a service, the period for which that service is available is transmitted. A recording means 40 of the management server device 4 allocates an address corresponding code to the information address that has been received, and records the information address and the address corresponding code in a recording unit 42 along with the period therefor. This address corresponding code is returned to the information provision terminal device 8.

[0172] The address corresponding code is embedded, as a digital watermark, in such contents as the image, by the information provision terminal device 8 that has received the address corresponding code. This is then uploaded to a web server device 17.

[0173] The user PC 15 displays an image uploaded on a web server device 17. Then, an image of the web server device 17 is captured by the image capturing unit 20 of the information reception terminal device 2, through operation of a user. The data extraction means 22 extracts the address corresponding code that is embedded in the image that has been captured, as a watermark.

[0174] The information address acquisition means 24 transmits the extracted address corresponding code to the management server device 4. The information address transmission means 44 of the management server device 4 determines whether the current date and time is past the period that is recorded in correlation to the address corresponding code. If the period has expired, the management server device 4 returns that fact to the information reception terminal device 2.

[0175] If the period has not expired, the information address transmission means 44 reads out, from the recording unit 42, the information address that is recorded therein together with the address corresponding code, and returns it to the information reception terminal device 2.

[0176] If the period has not expired, the information acquisition means 26 of the information reception terminal device 2 accesses the information provision server device 6 on the basis of the information address acquired. The information transmission means 60 of the information provision server device 6 transmits provided information to the information acquisition means 26 of the information reception terminal device 2.
 
wherein the target image has a format comprising one of a first format and a second format which is more complicated in extraction of the predetermined information than in the first format (e.g. the invention discloses the server or the local computer able to recognize an embedded watermark, which is considered as a format taught in ¶ [171]-[176] above.),
wherein the at least one processor is further configured to:
identify the format of the target image captured in the photographed image (e.g. the invention identifies the image containing a watermark, which can be considered as a first format and taught in ¶ [140]-[142].); 
extract, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image (e.g. once the image is detected to contain a watermark, the corresponding code within the watermark is extracted, which is taught in ¶ [155]-[157] above.).

Therefore, in view of Kamitani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of acquire a photographed image photographed by a camera of a target image photographed in the past and comprising predetermined information, the predetermined information being embedded in the target image; wherein the target image has a format comprising one of a first format and a second format which is more complicated in extraction of the predetermined information than in the first format, wherein the at least one processor is further configured to: identify the format of the target image captured in the photographed image; extract, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image, incorporated in the device of Mochizuki, in order to provide an image that can be detected with an embedded image, which provide information having a large data size and not impact the aesthetic appearance (as stated in Kamitani ¶ [08]).  

However, Mochizuki fails to specifically teach the features of refer to a storage that stores the target image photographed in the past and the predetermined information extracted from the target image, in association with each other; execute, based on a determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the predetermined information associated with the target image.
However, this is well known in the art as evidenced by Tani.  Similar to the primary reference, Tani discloses categorizing a scanned image into an area related to food (same field of endeavor or reasonably pertinent to the problem).    
Tani teaches refer to a storage that stores the target image photographed in the past and the predetermined information extracted from the target image, in association with each other (e.g. an image is acquired beforehand and stored in the advertisement search server.  The stored information is illustrated in figure 6, which is taught in ¶ [138]-[142].  When a user acquires an image using a camera, the advertisement search server searches the memory to find an ID pattern embedded within an acquired image to match this ID pattern with a previously stored pattern.  Once a matching ID is found associated with a previously stored image, a URL associated with the matching pattern is sent to the cellular phone that captured the advertising image that contained the pattern ID, which is taught in ¶ [218]-[222].);

    PNG
    media_image1.png
    247
    450
    media_image1.png
    Greyscale

[0138] In the case of the advertisement search server 2, the program storage unit 38 stores a program for retrieving an advertising ID image based on the image search information and a program for retrieving a URL corresponding to a photographed image transmitted from the cellular phone 5.

[0139] Meanwhile, the data storage unit 39 stores an advertising ID image management master for managing advertising ID images and a search condition master in which search conditions are defined.

[0140] FIG. 6 is a diagram which shows an example of a logical configuration of the advertising ID image management master.

[0141] The advertising ID image management master includes such fields as "advertising ID", "ID pattern", "advertising ID image", "attribute information", and "URL".

[0142] The "advertising ID" field stores an advertising ID which is identification information for identifying an advertisement. The advertising ID is associated with an ID pattern, an advertising ID image, attribute information, a URL of an advertising website, and advertising contents stored in the advertising content server 6.




[0218] The advertisement search server 2 receives the photographed image received from the mobile phone 5 and temporarily stores the photographed image in the RAM or the like (See Step S60).

[0219] The advertisement search server 2 subjects the temporarily-stored photographed image to Fourier transform, to thereby restore the ID pattern (See Step S65).

[0220] The advertisement search server 2 checks the restored ID pattern against the ID patterns registered in the advertising ID image management master, to thereby identify the advertising ID (See Step S70).

[0221] Then, the advertisement search server 2 reads the URL corresponding to the advertising ID, from the advertising ID image management server, and transmits the read URL to the cellular phone 5 (See Step S75).

[0222] The cellular phone 5 receives the URL from the advertisement search server 2 (See Step S80), and connects to the advertising content server 6 by using the URL (See Step S85).

execute, based on a determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the predetermined information associated with the target image (e.g. once the image is determined to be present in the advertisement search server, URL information associated with the image is returned to the mobile phone that captured the image.  The mobile phone accesses the URL location once received, which is taught in ¶ [218]-[222].  Incorporating the above functions within the information processing apparatus of the primary reference with the dish recognition unit, dish data management unit, database and standard dish recognition unit would perform the features of the claims.).
Therefore, in view of Tani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of refer to a storage that stores the target image photographed in the past and the predetermined information extracted from the target image, in association with each other; execute, based on a determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the predetermined information associated with the target image, incorporated in the device of Mochizuki, in order to immediately identify information associated with a captured image, which allows for providing an ad or other information associated with the scanned image to a user at optimal timing (as stated in Tani ¶ [30]).  
However, the combination fails to specifically teach the features of request, based on the target image captured in the photographed image being in the second format, the server to extract the predetermined information, wherein the first format is comprised of a two-dimensional code format and the second format is comprised of an image obtained by adding a position detection pattern to an image in which the embedded information has been embedded through use of a predetermined embedding method.  
However, this is well known in the art as evidenced by Aller.  Similar to the primary reference, Aller discloses decoding a barcode or watermark identification (same field of endeavor or reasonably pertinent to the problem).    
Aller teaches request, based on the target image captured in the photographed image being in the second format, the server to extract the predetermined information (e.g. the smartphone sends a digital watermark that contains the composite subject to the server.  The server analyzes the watermark in order to send data for the smartphone to display or process.  The digital watermark is considered as a second format that contains information that is extracted by the server and sends page data back to the smartphone, which is taught in ¶ [429] and [430].  This feature combined with the previously applied references of Kamitani that teach the watermark being processed via a server performs the claimed limitation above.), 

[0152] In the illustrated system the processor analyzes the image frame starting at the center--looking for identifiable features. (In other arrangements, a top-down, or other image search procedure can be followed.) When the phone finds an identifiable feature (e.g., the barcode 118), it overlays bracketing 120 around the feature, or highlights the feature, to indicate to the user what part of the displayed imagery has caught its attention. A "whoosh" sound is then emitted from the device speaker, and an animated indicia moves from the bracketed part of the screen to a History 122 button at the bottom. (The animation can be a square graphic that collapses to a point down at the History button.) A red-circled counter 124 that is displayed next to the History button indicates the number of items thus-detected and placed in the device History (7, in this case).

[0153] After thus-processing barcode 118, the system continues its analysis of the field of view for other recognizable features. Working out from the center it next recognizes barcode 126, and a similar sequence of operations follows. The counter 124 is incremented to "8." It next notes barcode 128--even though it is partially outside the camera's field of view. (Redundant encoding of certain barcodes enables such decoding.) The time elapsed for recognizing and capturing data from the three barcodes into the device history, with the associated user feedback (sound and animation effects) is less than 3 seconds (with 1 or 2 seconds being typical).


[0390] Salient points may correspond to individual pixels (or sub-pixel locations within an image), but salient point detectors typically focus on 2D structures, such as corners, or consider gradients within square areas of pixels. Salient points are one particular type of local image descriptors. The arrangements detailed above can be used with other such descriptors as well. In a particular implementation, salient points used by the SIFT or SURF algorithms can be used. That is, in response to receipt of a watermark, NFC, or other object identifier from a smartphone, a remote server/database can return a set of SIFT or SURF data corresponding to that object.


[0429] The file delivered to the smartphone may present the composite subject at a native scale/resolution larger than can be conveniently displayed on the smartphone screen at one time. (I.e., the originally-captured imagery may resolve a depicted subject at 50 pixels per inch, whereas the delivered file may provide a resolution of 72 pixels per inch. Thus, a feature on the printed page that might span 10 pixels in the originally-captured imagery may span 14 pixels in the delivered file.) The user can employ known touchscreen gestures, including pinching, swiping, etc., to change the display magnification, and traverse the page to bring a desired excerpt into view. (Due to the large scale/resolution, it may not be possible to present all of the pixels of the delivered file on the screen at one time--absent down-sampling of some sort.) Once a depicted object that is the subject of the user's interest is presented on the display at a convenient size, the user taps it to launch an associated behavior.

[0430] Reference was made to determining an identifier associated with the composite subject. This can be done in various ways. In some embodiments, each object depicted in the composite subject is encoded with its own machine readable code (e.g., a digital watermark, barcode, etc.). If any of these is decoded, and its payload is sent to the remote server, the system responds with the same composite page data in return (i.e., multiple input payloads all resolve to the same output page). Alternatively, the entire composite subject may be encoded with a single identifier (e.g., a digital watermark that spans the full composite subject, or a single barcode on a printed page that depicts several objects). Again, the system can respond to transmission of such a single identifier by returning page data for rendering on the smartphone display.

[0617] Geometric warping and registration of the background image to match the substrate-camera pose can be done in various ways, such as using digital watermarks, salient image points, etc. If the first image has a QR code or other barcode, such feature can itself be used to discern pose information. Such techniques are further detailed elsewhere in this disclosure.

[0675] Different of the functionality can be implemented on different devices. For example, in a system in which a smartphone communicates with a server at a remote service provider, different tasks can be performed exclusively by one device or the other, or execution can be distributed between the devices. Extraction of fingerprint and watermark data from content is one example of a process that can be distributed in such fashion. Thus, it should be understood that description of an operation as being performed by a particular device (e.g., a smartphone) is not limiting but exemplary; performance of the operation by another device (e.g., a remote server), or shared between devices, is also expressly contemplated.

wherein the first format is comprised of a two-dimensional code format (e.g. the smartphone is used to recognize a barcode in order to determine if local features or information about the barcode are stored.  This is explained in ¶ [152] and [153].) and 
the second format is comprised of an image obtained by adding a position detection pattern to an image in which the embedded information has been embedded through use of a predetermined embedding method (e.g. the second format could be considered as a QR code or a digital watermark that is used to convey position information of the detected watermark, which is taught in ¶ [429] and [430] above.).
Therefore, in view of Aller, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of request, based on the target image captured in the photographed image being in the second format, the server to extract the predetermined information, wherein the first format is comprised of a two-dimensional code format and the second format is comprised of an image obtained by adding a position detection pattern to an image in which the embedded information has been embedded through use of a predetermined embedding method, incorporated in the device of Mochizuki, as modified by Kamitani and Tani, in order to determine one or several different types of objects for storage, which can allow for rapid identification and make the same available for later review (as stated in Aller ¶ [150]).  

Re claim 3: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to independent claim 1 above.
However, Mochizuki fails to specifically teach the features of the information processing device according to claim 1, 
wherein the storage is configured to store the target image photographed in the past and the predetermined information extracted by the server in the past, in association with each other, and 
wherein the at least one processor is further configured to store, based on the new target image being captured in the photographed image, the new target image and the predetermined information received from the server in the storage in association with each other.  

However, this is well known in the art as evidenced by Kamitani.  Similar to the primary reference, Kamitani discloses capturing an image and recognizing an embedded image within the captured image (same field of endeavor or reasonably pertinent to the problem).    
Kamitani teaches wherein the storage is configured to store the target image photographed in the past and the predetermined information extracted by the server in the past, in association with each other (e.g. the server contains a storage that contains an image that is associated with an embedded watermark code and URL associated with the watermark code, which is taught in ¶ [63], [64], [208], [211] and [212].  The stored data is referred to in order to determine if the watermark data is expired, which is taught in ¶ [171]-[176] above.), and 

[0063] the user terminal device includes: an image capturing unit that captures an image of an imaging target having a watermark data embedded therein; a watermark data extraction means for extracting watermark data from an image data which has been obtained by capturing an image of an imaging target by the image capturing unit; an information address acquisition means for acquiring an information address corresponding to the extracted watermark data from the management server device; and an upload means for attaching the acquired information address to the image captured by the image capturing unit as a link, and uploading this link to the web server device, and

[0064] the management server device includes: a recording means for receiving, from the information provision terminal device, the information address of the recorded information and recording the information address in a recording unit in association with a watermark data that is embedded in the imaging target; and an information address transmission means for, upon receiving a watermark data from the information reception terminal device, referencing the recording unit and acquiring the information address corresponding to the watermark data and by return transmitting the information address to the information reception terminal device.


[0208] The one who provides information operates the information provision terminal device 8 to transmit, to the management server device 4, an information address of an information provision server device in which the information one desires to provide is recorded. A recording means 40 of the management server device 4 allocates an address corresponding code to the information address that has been received, and records the information address and the address corresponding code in a recording unit 42. This address corresponding code is returned to the information provision terminal device 8.

[0209] The information provision terminal device 8 that has received the address corresponding code feeds this code to a printer 13. The address corresponding code is embedded in a predetermined image, as a digital watermark, by the printer 13. Further, the printer 13 prints such images as a magazine.

[0210] An image of a page of a magazine in which an address corresponding code is embedded is captured by the image capturing unit 20. The data extraction means 22 extracts the address corresponding code that is embedded, as a digital watermark, in the captured image.

[0211] The information address acquisition means 24 transmits the extracted address corresponding code to the management server device 4. The information address transmission means 44 of the management server device 4 reads out, from the recording unit 42, the information address that is recorded together with the address corresponding code, and returns the information address and the address corresponding code to the user terminal device 3.

[0212] An upload means 28 of the user terminal device 3 pastes the abovementioned information address, as link information, on the image captured with the image capturing unit 20, and transmits it to a server device that keeps record of the user's blog.

wherein the at least one processor is further configured to store, based on the new target image being captured in the photographed image, the new target image and the predetermined information received from the server in the storage in association with each other (e.g. the new image with the watermark is stored at a server with URL information.  Expiration information is also stored with the new image uploaded in order to associate with the watermarked image, which is taught in ¶ [171]-[176] above.).	Therefore, in view of Kamitani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the storage is configured to store the target image photographed in the past and the predetermined information extracted by the server in the past, in association with each other, and wherein the at least one processor is further configured to store, based on the new target image being captured in the photographed image, the new target image and the predetermined information received from the server in the storage in association with each other, incorporated in the device of Mochizuki, in order to provide an image that can be detected with an embedded image, which provide information having a large data size and not impact the aesthetic appearance (as stated in Kamitani ¶ [08]).  


Re claim 4: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to independent claim 1 above.
Mochizuki teaches the information processing device according to claim 1,
wherein the at least one processor is further configured to:
acquire a plurality of photographs by continuously photographing the target image, the plurality of photographs comprising the photographed image (e.g. a user can shoot an image of a dish or dishes one time and at a later time, which the shooting of the image is taught in ¶ [33] above.  A user can manually and continuously take photos of the dishes and include a main dish in all the photos based on the use of the high shutter speed, which is taught in ¶ [70] and [73].). 

However, Mochizuki fails to specifically teach the features of the information processing device according to claim 1, wherein the target image includes a predetermined pattern, wherein the at least one processor is further configured to: request, based on the predetermined pattern being detected from the photographed image, the server to extract the predetermined information.
However, this is well known in the art as evidenced by Aller.  Similar to the primary reference, Aller discloses decoding a barcode or watermark identification (same field of endeavor or reasonably pertinent to the problem).    
Aller teaches wherein the target image includes a predetermined pattern, wherein the at least one processor is further configured to: request, based on the predetermined pattern being detected from the photographed image, the server to extract the predetermined information (e.g. the smartphone sends an image including a digital watermark or the composite subject to the server.  The server analyzes the watermark in order to send data for the smartphone to display or process.  The digital watermark is considered as a predetermined pattern that contains information that is extracted by the server and sends page data back to the smartphone, which is taught in ¶ [429] and [430] above.  This feature combined with the previously applied references of Kamitani that teach the watermark being processed via a server performs the claimed limitation above.), 
Therefore, in view of Aller, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the target image includes a predetermined pattern, wherein the at least one processor is further configured to: request, based on the predetermined pattern being detected from the photographed image, the server to extract the predetermined information, incorporated in the device of Mochizuki, as modified by Kamitani and Tani, in order to determine one or several different types of objects for storage, which can allow for rapid identification and make the same available for later review (as stated in Aller ¶ [150]).  

Re claim 9: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to independent claim 1 above. 
Mochizuki discloses the information processing device according to claim 1, wherein the at least one processor is configured to use template matching or histogram distribution to determine whether the target image photographed in the past has been captured in the photographed image (e.g. the invention discloses the feature of matching dish data with dish images to recognize images, which is described in ¶ [43] above.).  

Re claim 10: The teachings of Mochizuki in view of Tani are applied to independent claim 1 above.
Mochizuki teaches the information processing device according to claim 1, 
wherein the at least one processor is further configured to: 
acquire a photograph including a plurality of target images (e.g. as seen in figure 2, (1010) shows an image with multiple images photographed at the same time, which is disclosed in ¶ [43] and [114] above.), and 
execute, based on the plurality of target images being captured in the photographed image, the predetermined processing based on a plurality of pieces of information respectively corresponding to the plurality of target images (e.g. the server or the standard recognition unit on the PC recognizes the different dish data and sends the recognized dish data to the client PC.  The client PC performs the processing of displaying the information with the labels above the identified dishes, which is disclosed in ¶ [114]-[116] above.  In addition, the user can manually adjust the recognition area based on a limited area extracted or recognized, which can be considered as processing performed based on data recognized from the server.  Lastly, the user can add a label for an unrecognized dish based on not finding a match to certain data, which is a processing performed based on the server or standard recognition function returning an image without identifying the name of the image, which is disclosed in ¶ [14]-[17] above.).  

Re claim 14: The teachings of Mochizuki in view of Tani are applied to independent claim 1 above.
Claim 1 is similar to claim 14.  Please refer to the rationale of claim 1 for the rejection of claim 14. 

Re claim 15: The teachings of Mochizuki in view of Tani are applied to independent claim 1 above.
Claim 1 is similar to claim 15.  Please refer to the rationale of claim 1 for the rejection of claim 15.  In addition, Mochizuki discloses utilizing a processor operating in accordance with a program stored in a memory in ¶ [36]. 

[0036] The information extraction unit 120 extracts information regarding at least one of the person relating to the dish image, the shooting environment of the dish image, the shooting place of the dish image, and the shooting time of the dish image from the metadata of the dish image acquired by the image acquisition unit 110, and provides the extracted information to the dish recognition unit 130. The information extraction unit 120 is realized by a processor such as a central processing unit (CPU) operating in accordance with a program stored in a memory.


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as modified by Kamitani, Tani and Aller, as applied to claim 1 above, and further in view of Picard (US Pub 2004/0100652).

Re claim 7: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to independent claim 1 above. 
Mochizuki discloses the information processing device according to claim 1, 
wherein the at least one processor is further configured to: 
acquire a plurality of photographs by continuously photographing the target image, the plurality of photographs comprising the photographed image (e.g. a user can shoot an image of a dish or dishes one time and at a later time, which the shooting of the image is taught in ¶ [33] above.  A user can manually and continuously take photos of the dishes and include a main dish in all the photos based on the use of the high shutter speed, which is taught in ¶ [70] and [73].). 

[0070] In the second example, the dish data 1022 does not necessarily have a one-to-one correspondence to dishes. That is, multiple pieces of dish data 1022 may be set with respect to the same dish. For example, the pieces of dish data 1022a and 1022p are both pieces of dish data regarding "rice." However, since the dish data 1022a is an image that is shot at a high shutter speed without a flashlight, the dish data 1022a is estimated, for example, to be cut away from an image shot in a light cafeteria of an office in a daytime. Meanwhile, since the dish data 1022p is an image shot at a low shutter speed with a flashlight, the dish data 1022p is estimated, for example, to be cut away from an image shot at night at a gloomy home. Thus, it is preferable to prepare different pieces of dish data 1022 for the two types of "rice," and recognize that the dish images including both the types include "rice."

[0073] The dish data 1022p of the dish data 1022 is associated with information indicating that the dish data 1022p is shot at a shutter speed ( 1/125 seconds) approximating to the shutter speed ( 1/125 seconds) of the metadata 1032b with a flashlight. Thus, the dish data 1022p satisfies the conditions indicated by the metadata 1032b. To the contrary, the pieces of dish data 1022a, 1022b, and 1022q have a much higher shutter speed ( 1/250 seconds) or a much lower shutter speed ( 1/60 seconds) than the dish image, or are shot without a flashlight, which do not satisfy the conditions indicated by the metadata 1032a.


However, Mochizuki fails to specifically teach the features of wherein the target image includes a predetermined pattern, and determine, based on the predetermined pattern being detected from the photographed image, that the target image photographed in the past has been captured in the photographed image from which the predetermined pattern has been detected.  
	However, this is well known in the art as evidenced by Picard.  Similar to the primary reference, Picard discloses detecting a barcode within an image that is captured (same field of endeavor or reasonably pertinent to the problem).    
	Picard teaches wherein the target image includes a predetermined pattern, and determine, based on the predetermined pattern being detected from the photographed image, that the target image photographed in the past has been captured in the photographed image from which the predetermined pattern has been detected (e.g. the invention detects a pattern in a picture taken by the mobile device, which is taught in ¶ [112] and [113].  The invention compares a signature score with a threshold to determine if the scanned image is original or non-original based on how similar the scanned image is to others in the past, which is taught in ¶ [115]-[118].).

[0112] Now is described a first method of authentication that can be used for any a 2D barcode with a visible pattern comprising at least said signature and constituting a local authentication method of a 2D barcode for a low security check. This first method of authentication of a 2D barcode is performed to detect if a product has an original 2D barcode or a non-original 2D barcode, and comprises the following steps: 
[0113] reading (scanning) with said 2D barcode-reader of the mobile device 20 said 2D-barcode 400, forming thereby a picture 400' (scanned 2D-barcode) of said 2D-barcode 400, 
[0114] Decoding primary information contained in primary information pattern 410 (this primary information can contain indication about geometric localisation of the visible pattern containing secondary information which contains relevant information for cropping and authenticating), 
[0115] locating within said picture 400' said visible pattern 420 (by cropping) and identifying, within said secondary information said signature (in FIG. 4 zone 424) with said mobile device 20 thereby forming a detected signature, 
[0116] comparing (for instance by image correlation function) said detected signature to a signature key (or signature) of a source 2D bar-code available in said mobile device 20 (hardcoded in the 2D barcode message of the primary information pattern 410 or pre-downloaded from a server) and determining as a result of the comparison a signature similarity score, 
[0117] comparing said signature similarity score to a predetermined signature threshold (that can for example be inserted in the primary information forming the QR Code message, such that authentication can be performed in the mobile device 20 without any connexion with the server 30, alternatively a list of signature thresholds for each signature may have been downloaded previously) 
[0118] establishing an authentication signature result being success (original 2D barcode) if said result is equal to or more than said predetermined signature threshold or being failure (copy and therefore non-original 2D barcode) if said result is less than said predetermined signature threshold. These steps can be implemented several times for the same or different scans of a presumed same original 2D barcode, in order to help for determining the predetermined signature threshold which depends on the typical signature similarity score distribution for original 2D barcode which can serve as reference. 

Therefore, in view of Picard, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the target image includes a predetermined pattern, and determine, based on the predetermined pattern being detected from the photographed image, that the target image photographed in the past has been captured in the photographed image from which the predetermined pattern has been detected, incorporated in the device of Mochizuki, in order to determine if the photographed image is an original or a copy of a previously scanned document, which can aid in security of the scanned image (as stated in Picard ¶ [46]).  

Re claim 8: The teachings of Mochizuki in view of Kamitani, Tani, Aller and Picard are applied to dependent claim 7 above. 
Mochizuki discloses the information processing device according to claim 7, 
wherein the storage is configured to store the target image captured in the photographed image photographed and edited in the past and the information extracted from the target image in the past, in association with each other (e.g. when a user captures an image of a dish, the dish may be recognized by the standard recognition unit.  Information sent to the client computer may reflect the label for the dish and a smaller recognition area of the dish, which are both stored with one another in the local database.  However, a user can manually adjust the area recognized for the identified dish and store the label of the dish, with the received displayed image and the new recognition area edited by the user.  This is disclosed in ¶ [114]-[117] above.).
However, Mochizuki fails to specifically teach the features of to store the target image captured in the photographed image photographed and edited in the past and the predetermined information extracted from the target image in the past, in association with each other.
However, this is well known in the art as evidenced by Tani.  Similar to the primary reference, Tani discloses categorizing a scanned image into an area related to food (same field of endeavor or reasonably pertinent to the problem).    
Tani teaches store the target image captured in the photographed image photographed and edited in the past and the predetermined information extracted from the target image in the past, in association with each other (e.g. the invention discloses storing an image associated with the embedded ID that is extracted from the image.  In other words, these types of information are stored together, which is illustrated in figure 6 and taught in ¶ [138]-[142] above.  With this features combined with the editing feature of the primary reference, the feature of having an edited image stored in association with an embedded pattern or information is performed.).
Therefore, in view of Tani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of store the target image captured in the photographed image photographed and edited in the past and the predetermined information extracted from the target image in the past, in association with each other, incorporated in the device of Mochizuki, in order to store different types of information together at a location, which allows for easier retrieval of information to forward to a user (as stated in Tani ¶ [257] and [258]).  

However, the combination above fails to specifically teach the features of wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern, wherein the at least one processor is configured to determine whether the target image captured in the photographed image photographed and edited in the past has been captured in the photographed image newly photographed and edited.  
However, this is well known in the art as evidenced by Picard.  Similar to the primary reference, Picard discloses detecting a barcode within an image that is captured (same field of endeavor or reasonably pertinent to the problem).    
Picard teaches wherein the at least one processor is further configured to edit, based on the predetermined pattern is detected from the photographed image, the photographed image based on a detection result of the pattern (e.g. the function of cropping a portion of the image is considered as an edit of the image.  After detecting a primary information to detect secondary information, a key image is considered as a pattern that is discovered.  The key image is cropped in order to evaluate, which is taught by ¶ [112]-[115] above.), 
wherein the at least one processor is further configured to determine whether the target image captured in the photographed image photographed and edited in the past has been captured in the photographed image newly photographed and edited (e.g. after the image is cropped, the cropped or edited image is compared to pre-loaded key images based on the similarity score calculated.  This is a form of determining whether a newly photographed barcode is the same as a previously stored key, which is described in ¶ [116]-[118] above.).

Therefore, in view of Picard, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern, wherein the at least one processor is configured to determine whether the target image captured in the photographed image photographed and edited in the past has been captured in the photographed image newly photographed and edited, incorporated in the device of Mochizuki, as modified by Tani, in order to determine if the photographed image is an original or a copy of a previously scanned document, which can aid in security of the scanned image (as stated in Picard ¶ [46]).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as modified by Kamitani, Tani and Aller, as applied to claim 1 above, and further in view of Mackinnon (US Pub 2013/0256403).

Re claim 11: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to independent claim 1 above. 
Mochizuki teaches the information processing device according to claim 1, 
wherein the information includes information relating to payment of a product or a service (e.g. the image information gathered, such as the overall recognition area of the image or the dish data are acquired and are related to a service, which is disclosed in ¶ [41].), 

[0041] Information such as nutrition and calories regarding each dish has been already provided on the basis of a material for the dish and a method for cooking the dish. Such kinds of information can be stored in the database 140, and also be acquired from an appropriate service on a network. Accordingly, once a dish included in a dish image is recognized, it is possible to calculate, on the basis of information of the recognized dish such as nutrition and calories, the nutrition and the calories of the meal that a user takes, and provide the information to the user via the result output unit 150. Such kinds of information regarding the recognition result may be provided to a user each time the user takes a meal. Alternatively, the information regarding the recognition result may be accumulated as a log, further analyzed as necessary, and provided to the user.

wherein the target image is photographed when the product is being purchased or when the service is being used (e.g. the photo of the dish is performed when using the service associated with the photographed foods, which is disclosed in ¶ [41] above.).

However, Mochizuki fails to specifically teach the features of wherein the predetermined information associated with the target image comprises information relating to payment of a product or a service, wherein the predetermined processing comprises payment processing relating to the product or the service.  
However, this is well known in the art as evidenced by MacKinnon.  Similar to the primary reference, MacKinnon discloses scanning a barcode to purchase a product (same field of endeavor or reasonably pertinent to the problem).    
MacKinnon teaches wherein the predetermined information associated with the target image comprises information relating to payment of a product or a service, wherein the predetermined processing comprises payment processing relating to the product or the service (e.g. goods can be purchased using the scanning of a barcode, which is taught in ¶ [107].  The user can purchase these items by entering payment information in the payment process when related to the products, which is taught in ¶ [109] and [110].).

[0107] At step 320, "Build Cart," the secure self-payment app keeps a tally of the items that the consumer wishes to purchase in an electronic in-app shopping cart. The shopping cart is built as the consumer scans an identifying code (such as a barcode or other unique item identifier) with the device camera or otherwise looks up and confirms items that he or she wishes to purchase or view in-app. The web API displays information from a linked database that includes price and may include information such as product description, images, additional recommendations or other information that may aid the consumer in making the purchase decision. The app may give the consumer an option to confirm the item for purchase and to either store it in an in-app virtual shopping cart with other previously entered items or to purchase the item alone. There may be an option to select a desired quantity of the item or to add specific promotional codes. The web API may also display promotions and suggestions triggered by the customer's use of the app. To provide the consumer with meaningful promotions and suggestions, the secure self-payment system may track and monitor the consumer's item lookup and purchase history as well as use all data entered by the customer when setting up or modifying the consumer profile. If the consumer chooses to add an item to his or her virtual shopping cart and continue shopping, this step repeats until the consumer has added all the items he or she wishes to purchase. Once the virtual shopping cart contains all the items that the consumer wishes to purchase, the purchase may be completed as described in subsequent steps. In addition, the service provider may offer an optional "shipping" function. This shipping function may be used to allow consumers to add items to their shopping cart in-app and then have them shipped to a physical location instead of taking the items with them on their way out of the store. In this case, the web API communicates with the retailer that the purchase should be shipped to a designated address. 
[0108] For many reasons, and in particular for reasons related to security and anti-theft concerns, a retailer may create restrictions that are implemented by the self-payment app or web API that only allow specific items to be added to the shopping cart or that impose transaction or item value limits. In some cases, items may be at high risk of running out of stock, too large to carry out of the store and may pose liability issues (e.g., a television set), too expensive to purchase within the secure self-payment application as deemed by the retailer (e.g., a high-end digital camera), or may carry an inventory tag that the retailer wishes to remove or de-activate themselves. Where the retailer has created such restrictions, the consumer is notified of the specific restriction in-app once the web API retrieves the product information from the item database including any associated restrictions. 
[0109] At step 322, "Confirm Payment," the shopping cart takes the item and price data and displays a total purchase amount in-app on the consumer's device. The secure self-payment application displays the total purchase amount and prompts the consumer to select his or her default payment method, or to select another saved payment method, or to create a new payment method. The secure self-payment application may also give the consumer options to change quantities, add promotional codes, remove items or to go back to step 320 to add more items to his or her in-app virtual cart. The secure self-payment application attempts a purchase through the web API and the payment processor once the consumer confirms his or her intent to attempt to apply his or her selected payment method to the proposed transaction. In the preferred embodiment, step 322 is only completed once the consumer confirms the purchase amount in-app and agrees to begin the checkout process. 
[0110] If the original payment method is declined by the payment processor, the confirm payment step 322 can be re-attempted by the consumer with another default, stored, or new payment method. The in-app virtual shopping cart maintains the same items that were added by the consumer until a payment method is entered that is accepted by the payment processor, the consumer leaves the store, a lengthy amount of time has passed, or the consumer opts to clear the cart. If there are multiple failed purchase attempts either due to a failed or declined request sent to a payment processor or other fault such as an error with generating a unique verification code, such as a QR code, the secure self-payment application optionally displays a message that directs the consumer to a live retail associate or service desk for additional help. The secure self-payment method optionally also notifies the retailer of a failed purchase attempt via the retailer mobile device or POS system for the retailer's own fraud prevention measures. Where a consumer or transaction poses a particularly high security risk, the process may not permit the confirm payment step 322 to be re-attempted by the consumer following a declined payment method, or a specific number of declined attempts, as specified by the retailer. 

Therefore, in view of MacKinnon, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined information associated with the target image comprises information relating to payment of a product or a service, wherein the predetermined processing comprises payment processing relating to the product or the service, incorporated in the device of Mochizuki, as modified by Tani, in order to proceed in purchasing a good on demand in a secure transaction, which improves the purchasing of scanned goods by a customer (as stated in MacKinnon ¶ [09]-[12]).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as modified by Kamitani, Tani and Aller, as applied to claim 1 above, and further in view of Mudrick (USP 8651370).

Re claim 12: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to independent claim 1 above. 
However, Mochizuki fails to specifically teach the features of the information processing device according to claim 1, wherein the target image comprises an image obtained by embedding the predetermined information in an image in which a subject has been captured.
However, this is well known in the art as evidenced by Mudrick.  Similar to the primary reference, Mudrick discloses detecting a predetermined code or pattern in an image or on an item (same field of endeavor or reasonably pertinent to the problem).    
Mudrick teaches wherein the target image includes an image obtained by embedding the predetermined information in an image in which a subject has been captured (e.g. a phone can be used to detect a QR code after the phone takes a scans a photo of a souvenir that includes the QR code, which is taught in col. 5, 15-59 above.). 

Therefore, in view of Mudrick, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the target image includes an image obtained by embedding the predetermined information in an image in which a subject has been captured, incorporated in the device of Mochizuki, as modified by Tani, in order to personalize items containing the QR code that may redirect the user to a digital location, which can aid in driving consumer interest in the item including the embedded pattern (as stated in Mudrick col. 4, 59-65).  

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as modified by Kamitani, Tani and Aller, as applied to claims 1 and 4 above, and further in view of Yoshiura (JP Pub 2000-227756 (Pub Date: 08/15/2000)).

Re claim 5: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to dependent claim 4 above.
However, Mochizuki fails to specifically teach the features of the information processing device according to claim 4, wherein the at least one processor is further configured to: edit, based on the predetermined pattern being detected from the photographed image, the photographed image based on a detection result of the predetermined pattern; and request the server to extract the predetermined information based on the edited photographed image.
However, this is well known in the art as evidenced by Yoshiura.  Similar to the primary reference, Yoshiura discloses a server to extract information from a mark (same field of endeavor or reasonably pertinent to the problem).    
Yoshiura teaches wherein the at least one processor is further configured to: 
edit, based on the predetermined pattern being detected from the photographed image, the photographed image based on a detection result of the predetermined pattern (e.g. the consumer terminal cuts out a mark from an area of an image.  This cut is a form of editing an image based on the mark being detected in the image, which is taught in ¶ [290].); and 

[0290] In other words, in the case of the 6 embodiment, the consumer terminal 1101 cuts out the mark for confirming authenticity from the web page, and requests the mark management server 1122 to confirm the authenticity together with the extracted mark. In addition, in the case of the 7 and 8 embodiments, the authenticity confirmation is requested to the mark management server 1122 together with the data of the web page including the mark. In response to this request, a message is displayed on the display device 1102 indicating that authenticity has been confirmed or authenticity has not been confirmed, sent from the mark management server 1122. On the other hand, when an authenticity confirmation is requested, the mark management server 1122 performs the processing performed by the consumer terminal 1101 in the 6 to 8 embodiments on the mark sent together with the request. In other words, in the case of the 6 embodiment, information embedded as an electronic watermark in the mark sent together with the request is extracted, and if this information matches the information embedded in the mark management server 1122, the information is obtained. A message indicating that authenticity has been confirmed is sent to a consumer terminal 1101, and if not, a message indicating that authenticity cannot be confirmed is sent to a consumer terminal 1101. In the case of the 7 embodiment, a mark is extracted from a web page sent together with a request. A hash value embedded as an electronic watermark is extracted in the extracted mark, a hash value of the web page data excluding a part related to a mark for confirming authenticity from a web page sent with the request is calculated, and a hash value 2408 extracted from the mark is compared with the hash value. If it is determined that there is a match, a message indicating that authenticity has been confirmed is sent to the consumer terminal 1101, and if not, a message indicating that authenticity cannot be confirmed is sent to the consumer terminal 1101. In addition, in the case of the 8 embodiment, a mark is extracted from a web page sent together with a request, an electronic signature embedded as an electronic watermark is extracted from the extracted mark, and decrypted by a public key of the mark management organization to extract a hash value. Further, a hash value of the web page data excluding a portion related to a mark for confirming authenticity is calculated from a web page sent with a request, and a hash value obtained by decoding an electronic signature extracted from the mark is compared. If it is determined that there is a match, a message indicating that authenticity has been confirmed is sent to the consumer terminal 1101, and if not, a message indicating that authenticity cannot be confirmed is sent to the consumer terminal 1101.

request the server to extract the predetermined information based on the edited photographed image (e.g. the consumer terminal used requests the server to extract information from the transmitted mark in order to confirm information about the mark.  In other words, the embedded information within the mark is extracted to confirm the state of the mark, which is taught in ¶ [290] above.).
Therefore, in view of Yoshiura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one processor is further configured to: edit, based on the predetermined pattern being detected from the photographed image, the photographed image based on a detection result of the predetermined pattern; and request the server to extract the predetermined information based on the edited photographed image, incorporated in the device of Mochizuki, as modified by Kamitani, Tani and Aller, in order to process an edited mark with embedded information, which can increase reliability of authenticating an image (as stated in Yoshiura [48]).  

Re claim 13: The teachings of Mochizuki in view of Kamitani, Tani and Aller are applied to independent claim 1 above.
However, Mochizuki fails to specifically teach the features of an information processing system, comprising: 
the information processing device of claim 1; and 
a server comprising: at least one server processor configured to: wherein the request is based on a new target image that has not been photographed in the past being captured in the photographed image; and send the predetermined information to the information processing device.
However, this is well known in the art as evidenced by Kamitani.  Similar to the primary reference, Kamitani discloses capturing an image and recognizing an embedded image within the captured image (same field of endeavor or reasonably pertinent to the problem).    
Kamitani teaches the information processing device of claim 1; and 
a server comprising: at least one server processor configured to: wherein the request is based on a new target image that has not been photographed in the past being captured in the photographed image; and send the predetermined information to the information processing device (e.g. the server receives a new image that is stored along with an expiration date for the new image.  After the user accesses the image and sends the image to the server, the server can send the web address embedded in the image back to the user computer, which is taught in ¶ [171]-[176] and [155]-[157] above.).
Therefore, in view of Kamitani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the information processing device of claim 1; and a server comprising: at least one server processor configured to: wherein the request is based on a new target image that has not been photographed in the past being captured in the photographed image; and send the predetermined information to the information processing device, incorporated in the device of Mochizuki, in order to provide an image that can be detected with an embedded image, which provide information having a large data size and not impact the aesthetic appearance (as stated in Kamitani ¶ [08]).  
However, the combination above fails to specifically teach the features of receive a request from the information processing device; extract, in response to the request, the predetermined information based on the photographed image.
However, this is well known in the art as evidenced by Yoshiura.  Similar to the primary reference, Yoshiura discloses a server to extract information from a mark (same field of endeavor or reasonably pertinent to the problem).    
Yoshiura teaches receive a request from the information processing device; extract, in response to the request, the predetermined information based on the photographed image (e.g. the consumer terminal used requests the server to extract information from the transmitted mark in order to confirm information about the mark.  In other words, the embedded information within the mark is extracted to confirm the state of the mark, which is taught in ¶ [290] above.  The server extracts information from the mark.).
Therefore, in view of Yoshiura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of receive a request from the information processing device; extract, in response to the request, the predetermined information based on the photographed image, incorporated in the device of Mochizuki, as modified by Kamitani, Tani and Aller, in order to process an edited mark with embedded information, which can increase reliability of authenticating an image (as stated in Yoshiura [48]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmstead discloses checking a local cache for a part of a job before acquiring the job part from the server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672